 AMERICAN TELEPHONE AND TELEGRAPH CO.American Telephone and Telegraph Company-LongLines Department and Communication Workersof America, AFL-CIO, Local 1051. Cases I-CA-14610 and 1-CA-15940June 23, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 1, 1979, Administrative LawJudge Ralph Winkler issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the ChargingParty filed a brief in support of the AdministrativeLaw Judge's Decision and a reply brief to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2We believe the Administrative Law Judge fullyand accurately discussed both the practical consid-erations and the case law that support his findingsand recommendations, and we find his conclusionspersuasive. However, our dissenting colleague hasmisconstrued the extent and reach of the Adminis-trative Law Judge's Decision which we have nowaffirmed. Accordingly, some brief comment is nec-essary to clarify our holding here.In the first place, our colleague is plainly wrongin suggesting that the Administrative Law Judgerecommended, and we have adopted, "a draconianper se rule" that henceforth all employers under allInasmuch as we agree with the Administrative Law Judge that therecord in the instant case does not establish a clear and unmistakable re-linquishment by the Union of its statutory right to photocopies, we donot find it necessary to pass upon the issue of whether a union may everwaive its statutory right to be furnished information. to which the Ad-ministrative Law Judge alluded in fn. 4 of his Decision.t We note that. contrary to Board precedent, the Administrative LawJudge in his recommended Order ordered that Respondent furnish "wit-ness statements" upon request of the Union. We shall modify the recom-mended Order to delete reference to "witness statements" in accordancewith Anheuser-Busch. Inc., 237 NLRB 982 (1978).We further note that the Administrative Law Judge ordered that Re-spondent furnish the photocopies to the Union "at the rate of no morethan 10 cents a photocopy page." We shall modify this portion of therecommended Order to order Respondent to provide, or allow the Unionto make, the photocopies, and to bargain over the reasonable additionalcosts to the Employer for furnishing the requested information. The rea-sonable additional costs shall be assumed by the Union. In so ordering.we do not imply that Respondent's reasonable additional costs aremore-or less-than 10 cents a page. Par 2(c) will also be modified ac-cordingly.250 NLRB No. 8circumstances must furnish photocopies of relevantinformation. In this connection a close reading ofthe Administrative Law Judge's Decision is in-structive. Thus, he recognized both the almost uni-versal practice of most businesses of using photoco-pying equipment in copying documents and the ob-ligation of employers to apply no lesser degree of"diligence and promptness" in bargaining mattersthan in "other business affairs of importance." J. H.Rutter-Rex Manufacturing Company, Inc., 86NLRB 470, 506 (1949). He went on to note, how-ever, and we agree, that while sound policy dic-tates that required documentary information shouldbe generally furnished by photocopy, it is neces-sary to leave open...the possibility of exceptions for unusualcases due to lack of photocopying equipmentor because of undue inconvenience to the fur-nisher of information.In sum, then, our dissenting colleague's sugges-tion that we are announcing here a rule of "draco-nian" proportions is nothing more than a chimera.3Indeed, we agree with the Administrative LawJudge's observation that the Board is obliged notonly to keep abreast of significant developments inindustrial life, but also to adapt our policies to meetthose developments. We have done no more andno less than that by our decision here.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,American Telephone and Telegraph Company-Long Lines Department, Boston, Massachusetts, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Delete "witness statements" from paragraphl(a).2. Substitute the following for paragraph 2(a):"(a) Furnish upon request by the Union, or otherstatutory bargaining representatives, photocopies ofemployee records and other documentary materialthat is relevant or presumptively relevant and nec-' Our colleague is on no sounder ground in citing Abercrombie & FitchCo., 206 NLRB 464 (1973). and similar cases in support of his assertionthat our decision today amounts to a wholesale overruling of prior caselaw, albeit sub silentio. Indeed. as noted above, there may be exceptionalcases in which photocopying is not required There may be other cases inwhich photocopying is inappropriate because of questions of confidential-ity or for other legitimate reasons However. as our colleague surely rec-ognizes, those situations raise issues quite apart from the issue before us,and in fact are unaffected by our decision in this case.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDessary to the Union in processing employee griev-ances; Respondent shall provide, or allow theUnion to make, the photocopies, and shall bargainover the reasonable additional costs for furnishingthe requested information, which costs shall be as-sumed by the Union."3. Substitute the following for paragraph 2(c):"(c) Reimburse the Union for costs incurred byit in making and typing hand copies and in typingnotes taken of materials read to the Union in con-nection with the grievance matters of Eva White(beginning with her May 1978 grievance), DavidGagne, Richard Bennett, and William Benson; therate of reimbursement shall be the difference be-tween the actual costs incurred by the Union, andthe reasonable additional costs to the Employer forfurnishing the requested information agreed uponby the parties in accordance with paragraph 2(a)above."4. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER PENELLO, dissenting in part:Today's majority orders that in all future casesRespondent must comply with the Union's requestfor photocopies of relevant information. Although Iagree that, because of the volume of material in-volved in this case, Respondent's only practicalmeans to satisfy its information-furnishing obliga-tion is by photocopy, I believe that it is injudicious,on the facts of this case, to generalize a per se pho-tocopy rule, explicitly covering this Respondentand implicating relations between other employersand unions. Further, I believe that the majorityoverrules sub silentio previous Board law, and, ac-cordingly, I dissent.Here, pursuant to its responsibilities as collective-bargaining agent, the Union requested photocopiesof information necessary to process five grievances.Respondent refused to furnish photocopies, but waswilling to permit the Union to handcopy from theoriginal documents. The quantity of material infour of the grievances was voluminous-exceeding50 pages, with some 50 attachments of varyinglengths in one grievance.The Administrative Law Judge found that, be-cause of the volume of material involved and theUnion's valid concern for accuracy, completeness,expedition, and costs, "[i]n the circumstances ofthis case, photocopies were the only appropriatemethod by which Respondent could satisfy its in-formation-furnishing obligation" with respect to thefour grievances. Accordingly, the AdministrativeLaw Judge properly concluded that Respondentshould be ordered to furnish photocopies of the in-formation related to those four grievances. Further,the Administrative Law Judge, citing the principlethat an employer must handle its relations with aunion no less diligently than it conducts other busi-ness affairs of importance, J. H. Rutter-Rex, Manu-facturing Company, Inc., 86 NLRB 470 (1949), in-cluded in paragraph 2(a) of his recommendedOrder the entirely novel requirement that Respond-ent in the future shall furnish relevant documentarymaterial by photocopy upon request by the Union.Although my colleagues make certain changes inthe Administrative Law Judge's recommendedOrder, they retain the pertinent part of this para-graph, which reads as follows:Furnish upon request by the Union, or otherstatutory bargaining representatives, photocop-ies of employee records and other documen-tary material that is relevant or presumptivelyrelevant and necessary to the Union in proc-essing employee grievances. ..The impact of this provision is encyclopedic. Forexample, the Administrative Law Judge dismisseda portion of the complaint dealing with a fifthgrievance because of the parties' disposition of thatgrievance, but the majority's Order will in futurecases encompass even a request for photocopies inthat grievance-in which the information requestedwas a one-page document consisting of three orfour lines.Thus, because of its all-inclusive nature, the ma-jority's Order borders perilously on prescribing theform and manner in which information must besupplied, which the Board has traditionally es-chewed, and, consequently, overrules sub silentioprevious case law. In The Cincinnati Steel CastingsCompany, 86 NLRB 592, 593 (1949), in which weupheld the oral furnishing of information, we saidthat it was "sufficient if the information is madeavailable in a manner not so burdensome or time-consuming as to impede the process of bargaining."And in Abercrombie & Fitch Co., 206 NLRB 464(1973), we agreed with the Administrative LawJudge's finding that the respondent, by showingcopies of an employee's confession and other docu-ments related to his discharge, adequately compliedwith its obligation to furnish information. In sofinding, the Administrative Law Judge distin-guished United Aircraft Corporation (Pratt & Whit-ney Division), 192 NLRB 382 (1971), and LaskoMetal Products Inc., 148 NLRB 976 (1964), cases inwhich we stated that good-faith bargaining requiresan employer to permit a union to make copies ofrelevant information. His grounds for distinguish-ing, which we implicitly adopted, were the volumeof records involved, and their complexity whichwould prevent speedy note taking and evaluationof the information.48 AMERICAN TELEPHONE AND TELEGRAPH CO.Not only does the majority's opinion overrulesub silentio previous Board law, but also its Order,if enforced, establishes for future cases, which maydiffer drastically from the facts in this case, a per serule this Respondent must hazard under threat ofcontempt of court. I cannot believe that this Boardproposes to compel Respondent in every futurecase, no matter the circumstances, to furnish photo-copies of relevant information merely upon requestby the Union. But yet, since "[a] party is entitled toa definition as exact as the circumstances permit ofthe acts which he can perform only on pain of con-tempt of court," J. I. Case Company v. N.L.R.B.,321 U.S. 332, 341 (1944), the majority must believethat its Order conforms with this directive. I donot agree.To summarize my position, I would order photo-copies be furnished of the information requested inthis case solely on the theory that the Union is en-titled to them because any other method would beso burdensome and time-consuming to both partiesas to impede the processing of the grievances. Sim-ilarly, I would narrow the Order to cover only thisparticular case.4This approach confers dual bene-fit: employers and unions would recognize that theobligation to furnish photocopies turns on theburden and loss of time imposed on the parties byany other method, which, for all practical pur-poses, assimilates the merits of the Rutter-Rexrationale while avoiding a draconian per se rule;5and, the Board would not fall afoul of court pro-scription for failing to fashion its Order as exactlyas the circumstances permit.The majority contends that I am "plainly wrong" to suggest thattoday's opinion imposes a draconian per se photocopy rule. My col-leagues have ignored the clear intent of par. 2(a) of the AdministrativeLaw Judge's recommended Order, although they have adopted it in per-tinent part. Because this paragraph fixes a per se rule in futuro for thisRespondent, I would delete it entirely.Further, I would modify par. l(a) to provide that Respondent shallcease and desist from refusing to supply photocopies of relevant informa-tion regarding grievances in instances where any other method of fur-nishing the information would be so burdensome and time-consuming toboth parties as to impede the grievance process.These modifications leave intact the thrust of the above-cited cases thatthe Act does not prescribe a precise manner or form in which the infor-mation is furnished and the exception thereto which requires photocopy-ing in situations where the information is complex and voluminous. Whilemy colleagues deny overruling these cases, it is clear from reading theiropinion that they have turned Board precedent on its head, and what wasonce the exception is now the general rule.I agree with my colleagues' modification of par. 2(c) of the Adminis-trative Law Judge's recommended Order.I The Rutter-Rex rationale functions flexibly to gauge whether partieshave acted diligently when relied upon to assess the expedition withwhich employers and unions have arranged bargaining sessions. Thatflexibility will not transpose into the refusal-to-furnish-information area,where the key should be burdensomeness and inconvenience to the par-ties. Instead, as the majority's Order makes clear, the obligation to fur-nish photocopies hinges only upon establishing relevance of the informa-tion, and may be triggered merely by requestAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse requests by Communi-cation Workers of America, AFL-CIO, Local1051, or other statutory bargaining representa-tives, for photocopies of employee records andother documentary material relevant or pre-sumptively relevant and necessary in process-ing employee grievances.WE WILL NOT in any other like or relatedmanner interfere with, restrain, or coerce ouremployees in the exercise of rights guaranteedin Section 7 of the Act.WE WILL furnish upon request by Commu-nication Workers of America, AFL-CIO,Local 1051, or other statutory bargaining rep-resentatives, photocopies of employee recordsand other documentary material that is rele-vant or presumptively relevant and necessaryto the Union in processing employee griev-ances; we shall provide, or allow the Union tomake, the photocopies, and shall bargain overthe reasonable additional costs for furnishingthe requested information, which costs shall beassumed by the Union.WE WILL revise our policy and practicewith respect to the furnishing of photocopiesto comport with the above and instruct all af-fected management personnel to such effect byappropriate memoranda or policy letters andby appropriate revisions in our Labor Rela-tions Handbook.WE WILL reimburse Communication Work-ers of America, AFL-CIO, Local 1051, forcosts incurred by it in making and typinghandcopies and in typing notes taken of mate-rials read to the Union in connection with thegrievance matters of Eva White (beginningwith her May 1978 grievance), David Gagne,Richard Bennett, and William Benson; the rateof reimbursement shall be the difference be-tween the actual costs incurred by the Union,and our reasonable additional costs for furnish-ing the requested information agreed upon asprovided herein.WE WILL furnish photocopies of all recordsand other documentary material in the griev-ance matters of White, Gagne, Bennett, andBenson involved in this case, but only as to49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose grievances which are pending or other-wise viable.AMERICAN TELEPHONE AND TELE-GRAPH COMPANY-LONG LINES DE-PARTMENTDECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Hearingin this matter was held on an amended complaint issuedby the General Counsel and an answer filed by the Re-spondent, American Telephone and Telegraph Compa-ny-Long Lines Department.Upon the entire record in the case, including observa-tion of witnesses and upon consideration of briefs, Imake the following:FINDINGS OF FACTI. BUSINESS OF RESPONDENTAmerican Telephone and Telegraph-Long Lines De-partment is an employer within the meaning of Section2(6) and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDCommunication Workers of America, AFL-CIO,Local 1051, the Charging Party herein, is a labor organi-zation within the meaning of Section 2(5) of the Act.III. UNFAIR LABOR PRACTICESPreliminary StatementThe Union represents some 600 employees in 31 com-pany offices located in Massachusetts, Maine, NewHampshire, Vermont, and Rhode Island. These employ-ees are a portion of those covered by a nationwide col-lective-bargaining agreement, effective from August 1977to August 1980 between Respondent and the Union'sparent International (Communication Workers of Amer-ica). The Union has six districts, each headed by a dis-trict vice president; its president and principal office arelocated in Boston.The parties' contract contains a multistep grievanceand arbitration procedure. Such matters are first handledby a union steward and company representatives at theparticular company office involved. If not resolved, thegrievance is then forwarded to one of the six district vicepresidents and the union office in Boston for discussionwith company representatives at the district level. If stillnot resolved, the matter goes to the Union's national di-rector in New York who reviews the grievance with thecompany's headquarters labor relations office. If still un-resolved, the Union forwards the grievance to its Inter-national office in Washington, D.C., for a determinationwhether to submit the matter to arbitration. All informa-tion acquired by the Union at each of these steps is trans-mitted with the grievance to the next higher level. Thecompany does the same, as it in turn forwards its owngrievance file from district operations managers and divi-sion operations managers to headquarters labor relations.Respondent retains the original grievance records and re-lated material in its local office. The file it forwards toits higher grievance levels are photocopies of the originaldocuments.The complaint alleges that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing union requestsfor photocopies of employee records and witness state-ments in the processing of grievances. Admitting suchrefusal, Respondent claims in effect that it has no obliga-tion to furnish photocopies so long as it makes requestedmaterials available to the Union in another form ormanner. The case, therefore, does not involve a refusalto furnish information, as such. Nor is there any questionconcerning the relevance of requested information. ForRespondent did furnish the information under discussionhere and it presumably did so within company policyguidelines that direct management personnel in a griev-ance context to give the Union "only the necessary, rele-vant information" (Jt. Exh. 41-e).Company Policy-PhotocopiesRespondent's "Labor Relations Handbook" (LRH) re-vised January 1, 1978 (Jt. Exh. 39), instructs managementrepresentatives as follows:The Union is entitled to request and receive thespecific, relevant data you used to make the deci-sion being grieved. They are entitled to nothingmore. Furthermore, it is management's right to de-termine the form in which such information is pro-vided, subject only to the condition that the formdoes not prevent the Union from fulfilling its role inthe grievance process. Our policy is that we do notprovide the Union with copies of original docu-ments, although it may be appropriate in certaincases to allow Union representatives to copy rele-vant information from the original in the presenceof management. If you have a question as to wheth-er or not specific information should be given to theUnion, or about the proper form in which to pres-ent it, contact your District Manager or Area LaborRelations Specialist.Labor Relations Manager R. J. Betzinger, by policyletter dated February 15, 1978, restated Respondent'saforementioned policy about not furnishing copies of rec-ords in grievance cases. This memorandum further states,in part:Should the manager decide to allow Union repre-sentatives to hand copy specific portions of a Com-pany record (e.g., portions of a personnel file), therepresentative is conducting Union activity withinthe intent and meaning of ...the Contract. Re-quests for absence related to such activities shouldbe handled accordingly. Unless the hand copying isclearly incidental to a grievance meeting in process,the representative should be granted an excused ab-sence without pay (AB time) to complete the effort...[and] a management representative should nor-mally be present as custodian of the record ....50 AMERICAN TELEPHONE AND TELEGRAPH CO.Respondent managers were issued a policy letter,dated December 15, 1978, to "supercede" the February15, 1978, policy letter, mentioned above. This latest doc-ument states that:Generally, managers should not provide copies ofdocuments [concerning grievance matters] unlessthey are publicly available, such as information bul-letins, organization notices, etc.... Therefore,managers should relay the necessary, relevant infor-mation to the Union by telling them as they takenotes or allowing them to copy certain summarydata which they are allowed to look at. (If the nec-essary, relevant data is so complex and voluminousthat only by having a copy can the union study andcomprehend the material, it may be necessary tofurnish a copy of same. If you determine that thisshould be done, consult first with the Area LRS.)This letter further directs, as to statements taken fromnonmanagement personnel during investigations of em-ployee misconduct cases, that information in such state-ments must be furnished to the Union if the managerrelied on the information in making a disciplinary deci-sion. "The form of the information released," the De-cember 1978 letter continues, "is determined by the man-ager and should normally be the verbal presentation ofthe facts obtained or the reading of certain statementsegments to the Union while they take notes."Robert Livingston has been Respondent's labor rela-tions manager since November 1978. He is responsiblefor the negotiation and administration of contracts withthe Union at the national level, and it was under his di-rection that the aforementioned policy letter was issuedin December 1978. Livingston testified, in effect, thatthis letter did not change any preexisting policy with re-spect to furnishing photocopies to the Union in griev-ance situations. In citing examples when it could be "ap-propriate" to release copies to the Union, Livingstonmentioned situations where the document was of a"technical nature" involving "many, many numbers" orwhere the document was "a detailed security report thatall of the information might be relevant." Among consid-erations which might make it appropriate to give photo-copies to the Union rather than have the Union hand-copy a document, Livingston mentioned a need for accu-racy, the number of pages in the document, and the com-parative cost to both the Company and the Union inhand-copying as opposed to photocopying documents in-volved.Livingston testified that more than 3,000 grievancesare processed each year throughout the Company'scountrywide operations (it is recalled that the Union'srepresentation is limited to Respondent's New Englandoperations) and he estimated that requests to hand-copydocuments are made by the Union or its sister locals infewer than 100 of these 3,000 yearly grievances.Arthur J. Dittmeier is the district operations managerfor the Boston special services district, and he has been adistrict operations manager for some 16 years. Dittmeiertestified that managers under him have no authority tofurnish photocopies in grievance matters, but that hewould seek the advice of Respondent's "labor relationspeople" if there were "unusual or extenuating circum-stances" for supplying a photocopy. According to Ditt-meier, he has never encountered such an "unusual" situa-tion in his 16 years as a district manager.Berry Caldwell, Jr., has been an operations manager inBoston since 1971, and James T. Murphy has been aBoston operations manager since August 1978. Caldwellreceived a request from the Union for a photocopy ofspecified personnel material in connection with the griev-ance of Michael Glennon in May 1978. Caldwell did notrespond to the request, and he testified that he was in-structed not to do so. Caldwell explained that his "un-derstanding" of company policy was that "I do not pro-vide photostatic copies in any case." Murphy was in-volved with a grievance of William Benson in January1979, in which he refused a union request for photocop-ies of involved statements. Murphy also testified thatinstructions given him at the time were that companypolicy was that he "should not supply photostatic copiesin any case."Respondent Refuses PhotocopiesEva White: Before discussing White's situation, itshould be noted that the original charge in this proceed-ing was served on Respondent on June 13, 1978. The ef-fective jurisdictional period for complaint purposes underSection 10(b) of the Act may therefore not antedate De-cember 14, 1977, and the complaint does not allegeunfair labor practices before that date. Events as toWhite early in 1977 will be mentioned, however, for anyillumination they bring to Respondent's policy respectingphotocopies. (Livingston testified, it is recalled, that hemade no policy changes in this regard.) Needless to say,no unfair labor practice findings will attach to eventsbefore December 14, 1977.White was suspended in January 1977. A grievancewas filed, and Union Steward Thomas Romano request-ed copies of her records. Operations Manager RobertEvans eventually advised the Union that it could hand-copy the requested materials and that Respondent andthe Union would each pay half of Romano's or anyother employee's salary while thus engaged. (This was tobe done during business hours.) Romano and Chief Ste-ward Steve Mello each spent 6 hours copying the mate-rial in Evan's office, always in the required presence ofeither Operations Manager Evans or Operations Supervi-sor Ed Fick. (The materials included approximately 27typewritten attachments.) Evans may have been able todo some of his own regular work at the time while "ob-serving" Romano and Mello on that occasion; however,Fick's regular job was on the floor and not in the officeand he spent the time reading a newspaper. Romano'shourly rate at the time was $7 or $8, and Mello's waspresumably about the same. Romano took home thehand-copied notes and had his sister type them on herown time while he sat by to clarify misspellings and thelike.In May 1978, White was given a final ("Job in Jeop-ardy") warning for attendance reasons, and a grievancewas filed. On May 9, the Union requested copies of51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhite's attendance records and all other personal materi-al in connection therewith and it expressed its willingness"to reimburse the Company for reasonable costs that areassociated with the furnishing of the requested xeroxcopies." Respondent did not furnish the requested copies.White was discharged in June 1978 on the basis of hercareer attendance record. At a first-level grievance meet-ing on June 15, Respondent advised the Union that thelatter could hand-copy White's record but could nothave a photocopy because it was "against Companypolicy." These records' at the time exceeded 50 pagesand included some 50 attachments.A district level grievance meeting on White's dis-charge was held on June 16, 1978. The Union remindedRespondent at this meeting that Respondent had not yetreplied to the Union's May 9 request for photocopies ofWhite's personnel record; Robert Stover (acting districtoperations manager) responded that the Union couldhand-copy the records, but that company practice doesnot permit photocopying. The Union then urged that"We need accurate copies, with that amount of hand-copying there is too much room for errors. We are talk-ing about Eva's [White] job." The minutes of this meet-ing show that many questions about material in White'srecords would have been obviated and much meetingtime would would have been saved had copies of the re-quested records been furnished to the Union.By letter dated June 29, 1978, the Union renewed itsrequest for photocopies of White's record and also forthe records of Michael Glennon, David Gagne, andRichard Bennett-all of whom are involved in this case.Respondent acknowledged the Union's letter by its ownletter of July 6, 1978, stating as follows:The Company's position at this time, as youknow, is that our method of procedure in furnishingnecessary and relevant information requested by theUnion and its representatives is neither so burden-some nor time consuming as to impede the bargain-ing process. The Company has ...in good faith,furnished pertinent records for inspection by Unionrepresentatives upon request.It is recalled that Dittmeier, the district operationsmanager in Boston, testified that he would seek authori-zation from the Company's "labor relations people" tosupply photocopies to the Union if "unusual or extenuat-ing circumstances" warranted photocopies and that healso testified he had never seen such an "unusual" situa-tion in 16 years. Dittmeier later testified that he had infact sought such authorization in the Eva White case andthat Respondent's "labor relations people" turned himdown.White's grievance went to the national level on De-cember 14, 1978.David Gagne: Arthur MacCauley, then a district vicepresident of the Union, accompanied Gagne at an investi-I Relevant records in grievance matters involving attendance or tardi-ness cover the employee's entire career with Respondent and include at-tendance records, management conversations with the employee, warn-ings and related management discussions with the employee, conversa-tions with the employee's physician and with company "medical," and at-tendance improvement committee records.gatory meeting with Operations Supervisor Len Dye onJune 6, 1978. Dye gave Gagne a "Job in Jeopardy"warning because of his overall absence record, with anadmonition that another absence would probably resultin suspension. MacCauley asked Dye for photocopies ofGagne's records (see fn. 1, supra); after checking withOperations Manager Ray Manning, Dye responded thathe could not furnish photocopies but that he would makethe records available for MacCauley to hand-copy. Aquestion arose as to whether Respondent would payMacCauley or whether he would have to take a leave ofabsence without pay while copying the records. Thisquestion was never resolved. On June 29, 1978, as statedabove, the Union renewed its request for photocopies ofGagne's and other named employees' records. MacCau-ley did not copy Gagne's records, and Respondent neverfurnished photocopies. Gagne's records covered an em-ployment period of some 9 years and comprised some 22pages, mostly on company forms with codes. It wouldhave taken MacCauley several hours, at least, to copythe records, and it was the type of material that waseasily susceptible to error in copying.Richard Bennett: Bennett was suspended on June 22,1978, for a tardiness problem. His personnel record con-sisted of some 22 pages (see fn. 1, supra). At a meetingbetween company and union representatives on June 27,1978, the Union requested photocopies of Bennett'srecord. The Company refused, but said that the Unioncould copy the records "manually." The Union renewedits request for photocopies of Bennett's records in itsaforementioned letter of June 29, 1978. Respondent didnot furnish the requested photocopies. It would havetaken at least 1 or 2 hours or perhaps longer to hand-copy the material, and the meeting of June 27 wouldhave been substantially shortened had Respondent sup-plied the requested photocopies.Michael Glennon: At first-level grievance meeting onMay 19, 1978, company and union representatives dis-cussed a claimed denial of union representation to Glen-non by Operations Supervisor George Cowan. This in-volved a meeting between Cowan and Glennon on May16, 1978; following the meeting Respondent inserted adisciplinary statement in Glennon's personnel file. Ac-cording to Respondent, this statement consisted of threeor four lines. On May 26, 1978, the Union requested aphotocopy of this statement with an accompanying offerto defray the costs of the photocopy. The Union's re-quest was not granted. It does not appear whether theUnion asked to see the statement or whether Respondentoffered to furnish the statement in any other fashion. TheUnion filed an unfair labor practice charge against Re-spondent, alleging a denial of representation. That unfairlabor practice matter was eventually settled and thecharge withdrawn upon the Respondent's agreement todelete all references to the May 16 meeting from Glen-non's personnel record. The Glennon situation is quitedifferent from the other cases involved here. In the othercases Respondent was willing to furnish the requested in-formation for hand-copying, while I do not know wheth-er it had similarly offered or had been requested to do soas to Glennon. Glennon's case could conceivably, there-52 AMERICAN TELEPHONE AND TELEGRAPH CO.fore, also involve a refusal to furnish information, apartfrom questions concerning the form in which it be fur-nished, and that would exceed the theory of the GeneralCounsel's complaint. Under the circumstances, includingthe settlement of the unfair labor practice matter and thefact that the other cases herein fully present the "form ofinformation" issue, I consider it unnecessary to continuethe Glennon matter.William Benson: Benson was suspended on January 3,1979, allegedly for unauthorized presence in a companycafeteria. Grievance meetings were held on January 5and 8, 1979. Operations Manager James Murphy and Op-erations Supervisor J. Madden represented Respondent;Executive Vice President Arthur Sorenson, District VicePresident Raymond A. Oulette, and Chief Steward Wil-liam O'Brien represented the Union. The Union request-ed photocopies of all statements used by Respondent inreaching its determination to discipline Benson.2Murphysaid he could not furnish photocopies but that he wouldread the requested statements "so that you [union repre-sentatives] will be able to write them down." OperationsManager James P. Murphy testified that he then pro-ceeded to read "each and every statement ...veryslowly and deliberately to union representatives." Thesestatements consisted of six typewritten pages and twohandwritten pages. Murphy testified that his superiorshad instructed him to read the statements to union repre-sentatives but not to furnish photocopies or even toshow the statements to the Union. Murphy testified thathe read the statements "95 percent verbatim" and that hewas "very intent on being objective in paraphrasing theremaining portion." The union representatives occasion-ally told Murphy he was reading too rapidly for them totake notes. This second meeting lasted several hours,most of the time presumably occupied by this readingand note-taking. After this meeting, Union Representa-tive O'Brien took home the notes and typed them.Meanwhile by letter to Operations Manager Murphyfrom Union President William McKelligan on January 8,1979, the Union again requested photocopies of Bensonmaterial. It thus asked for copies of all investigatorystatements made by or taken by security personnel re-specting the incident in question, as well as Benson'sown related statements and his career disciplinary rec-ords. The letter explained that copies of these materialswere essential to the Union's handling of the grievance,and it also expressed the Union's willingness to reimbursethe Company for reasonable costs associated with fur-nishing the photocopies.The grievance went to a district level meeting on Jan-uary 26, 1979. Two representatives attend for Respond-ent, and four for the Union. The Union asserted at themeeting that it had reason to believe that, in readingstatements to the Union at the previous meeting, Oper-ations Manager Murphy had not read the documentseither accurately or in their entirety and that he hadomitted pertinent information. Urging that it was entitledto the "complete statements," the Union then requestedI Relevant records in "misconduct" grievances cover the affected em-ployee's entire employment and include interviews with the employee.reports from security personnel, witness statements. statements from man-agement, prior warnings, and related materialthat District Operations Manager John McDuffie readthe entire contents of the statements. McDuffie at firstsaid he was not prepared to do so but after a recess hesaid that Staff Supervisor John Westerlund would readthe entire statements to the Union. Westerlund proceed-ed to do so, and McDuffie acknowledged at the meetingthat Westerlund's reading differed from Murphy's. Theunion representatives also stated that they were not ableto write down everything that Westerlund was readingto them, and once again the Union said it must have ac-curate information to handle the grievance properly. TheUnion then said that, as Respondent would not furnishphotocopies, it (the Union) would like to copy the origi-nal documents in their entirety. The Company finally an-nounced after a break that it would permit the Union tohand-copy the statements at "AB" (absence withoutpay).The union spokesman thereupon commented to thecompany representatives, "Again more time will bewasted, the local will have to prove additional fundswith unnecessary time and effort to gain informationwhich is relevant to the grievance. This could have beenhandled within a few minutes if photo-copies were fur-nished. I can't understand the Company's reluctance."The Union said it would schedule another grievancemeeting after hand-copying the information.Oulette, the union district vice president, is an employ-ee of Respondent. He spent 3 hours copying Benson ma-terial on January 26 and 29. This was done under Super-visor Westerlund's eyes. During these 3 hours, accordingto Oulette, Westerlund was "just there," not doing any-thing. Union President McKelligan, also employed byRespondent, spent 3 hours typing Oulette's hand-copiedstatements on January 30.Further district level meetings on the Benson griev-ance were held on February 9 and 27, 1979, and thematter went to a national level meeting on June 12, 1979.Did Respondent Have a Statutory Obligation ToFurnish Photocopies in the Circumstances of thisCase?An employer "has a general obligation to provide rele-vant information that is needed by the bargaining repre-sentative for the proper performance of its duties."N.L.R.B. v. Borden, Inc., 600 F.2d 313, 317 (Ist Cir.1979); N.L.R.B. v. Acme Industrial Co.. 385 U.S. 432,435-436 (1967). This obligation extends to the Union'sneed for information in administering and policing col-lective-bargaining agreements. N.L.R.B. v. Acme Indus-trial Co., 385 U.S. at 435-436; Western MassachusettsElectric Company v. N.L.R.B., 589 F.2d 42, 46 (Ist Cir.1978); Procter & Gamble Manufacturing Company v.N.L.R.B., 603 F.2d 1310 (1979); Westinghouse ElectricCorporation, 239 NLRB 106 (1978). In supplying infor-mation, an employer must satisfy the union's "need forassurance of the completeness and accuracy of the infor-mation sought." Warehouse Foods, 223 NLRB 506, 512(1976); The Kroger Company, 226 NLRB 512, 513 (1976).While the Act does not prescribe a precise manner orform in which information is furnished, the employermust make the information available "in a manner not so53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDburdensome or time-consuming as to impede the processof bargaining." The Cincinnati Steel Castings Company, 86NLRB 592, 593 (1949); Abercrombie & Fitch Co., 206NLRB 464, 466 (1973). Thus, an employer may not sub-ject a union to "a burdensome procedure of obtaining de-sired information where the employer may have such in-formation available in a more convenient form."N.L.R.B. v. Borden, Inc., supra, 600 F.2d at 318, quotingwith approval The Kroger Company, supra, 226 NLRB at513. It is also long established that an employer mustapply no lesser degree of "diligence and promptness" incollective-bargaining matters than it brings to "otherbusiness affairs of importance." J. H. Rutter-Rex Manu-facturing Company, Inc., 86 NLRB 470, 506 (1949). Afailure to satisfy the statutory mandate in the "informa-tion" area is a violation of Section 8(a)(5) and (1) of theAct, "irrespective of the employer's good or bad faith,because it conflicts with the statutory policy to facilitateeffective collective bargaining." Procter & Gamble Manu-facturing Company v. N.L.R.B., supra, 603 F.2d at 1315.To repeat, this case does not involve questions of rel-evance of information. The question presented concernsonly the form or manner in which the information wassupplied. Mindful that "Each case must turn upon itsparticular facts" (N.L.R.B. v. Truitt Manufacturing Com-pany, 351 U.S. 149, 153 (1956)), the present case must beconsidered within the aforestated applicable principles.In determining whether Respondent was required to fur-nish photocopies in this case, it thus seems appropriate toconsider, among other factors, the volume and nature ofthe information involved, whether furnishing photocop-ies would have given the Union greater assurance of theaccuracy and completeness of the information requestedrather than reading to union note-takers or permittingthe Union to hand-copy documents, the comparativecosts and convenience to both Respondent and theUnion of providing photocopies rather than the readingnote-taking and hand-copying procedures used, whethergrievance meetings would be shortened and the entiregrievance process expedited and otherwise facilitated byfurnishing information by photocopy rather than byreading, note-taking, and hand-copying, and whether Re-spondent makes copies of documents by hand rather thanby photocopying devices in maintaining and supplyinginformation in other important business affairs.In the Benson case, for example, Respondent paid bothmanagement and union representatives for time spent atgrievance meetings at which management representativesread documents to note-taking union representatives. TheUnion was then impelled to have these notes transcribedand typewritten for use at all levels of the grievanceprocess. Although documents were purportedly read ac-curately and completely to the Union, the Union had noassurance that they were, and there was basis for doubts.Another management representative again read the samedocuments to note-taking union representatives at a latermeeting. The materials were eventually furnished to theUnion for hand-copying in the presence of supervisorypersonnel who were being paid by Respondent and whodid not perform regular work functions at the time.Meanwhile, the union representative who hand-copiedthe materials was required to take an absence from workwithout pay while so engaged, and the Union had to re-imburse the representative for lost wages and then had toarrange to have the hand-copies typewritten.Respondent does not contend-it could hardly do so-that supplying photocopies in this case would have beenmore costly or burdensome to it than reading documentsto note-taking union representatives and having supervi-sory personnel spend hours watching union officialsmaking hand-copies of records. A photocopying proce-dure would have been much less costly to Respondentand substantially so to the Union as well. It is also clearthat a photocopying procedure would have given theUnion a much greater assurance of the accuracy andcompleteness of the information furnished. Needless tosay, there is far more potential for error-by manage-ment representatives in reading documents to union per-sonnel, by union personnel in taking notes read by man-agement personnel, by union personnel in hand-copyingdetailed and voluminous records, and then by the Unionin transcribing and typing the notes. The record furthershows, even when Respondent makes documents availa-ble for hand-copying and where a document contains buta line or two, that erasures and the particular handwrit-ing on the original document may be significant to theUnion's appraisal of the document and that hand-copyingin these instances affords the Union no real opportunityfor considering these factors. This record also shows thatfurnishing photocopies would shorten grievance meet-ings and, in some instances, expedite the entire grievanceprocess-the refusal to provide photocopies delayed theBenson matter by a month; and it also would not subjectunion officials and other representatives to time-consum-ing and laborious note-taking, hand-copying, and tran-scribing, all of which from the Union's (and thereforethe employees') point of view are a wasteful expenditureof time, money, and union officials' talents.Livingston, Respondent's labor relations manager, wasasked time and again to explain the underlying reasonsfor Respondent's policy against furnishing photocopies.He never did so, not adequately at least. In any event,Livingston offered no justification at all and he men-tioned no legitimate company interest to be served by re-fusing photocopies in situations where, as in the Benson-White-Gagne-Bennett matters, Respondent offered oreventually offered to make records, statements, or otherdocuments available for hand-copying. This scarcelycomports with Respondent's own business practice in theconduct of other "affairs of importance." No modernday business concern uses a quill for making copies ofmulti- or even single-page documents where photocopy-ing equipment is available, and Respondent admittedly isno exception.In the circumstances of this case, photocopies were theonly appropriate method by which Respondent couldsatisfy its information-furnishing obligations under theAct. Its refusal to provide photocopies impeded thegrievance-handling process and frustrated "the statutorypolicy to facilitate effective collective bargaining."Procter & Gamble Manufacturing Company v. N.L.R.B..supra. I conclude, without more, that Respondent hasthereby violated Section 8(a)(5) and (1) of the Act54 AMERICAN TELEPHONE AND TELEGRAPH CO.unless, as Respondent claims, the Union had waived anyentitlement to photocopies it might otherwise have.Did the Union Waive Its Right to Photocopies?Respondent contends that, whatever statutory rightsthe Union may have had to photocopies, it (the Union)should be held to have waived such rights for the opera-tive period of the parties' 1977 contract. Respondent thusasserts that its past "normal" practice had been to supplygrievance information either "by way of an oral readingor by allowing the Union representatives to review andhand-copy the documents," that this practice hadbecome "an unwritten term or condition of employ-ment," and that the practice "was impliedly incorporatedinto the 1977 Contract." Respondent further asserts thatthe parties fully discussed a union demand for photocop-ies in negotiations leading to the 1977 contract, that Re-spondent rejected the demand, that the Union "aban-doned" the demand, and that the 1977 contract thereaf-ter executed by the parties contains the following"zipper" clause:The Contract is in final settlement for its durationof all demands and proposals made by either partyduring negotiations and constitutes the entire under-standing between the parties.The first negotiating session in 1977 was held on June20. At this meeting the Union submitted a list of 42 de-mands, including one for "Exact copy of all pertinentlocal grievance information upon request." Companyminutes of this meeting show the following colloquy re-specting this demand:Company: We already have a big xerox bill.Union: We'll be willing to give you three cents acopy.Company: I'm afraid the cost goes much deeperthan that. If you are serious about this demand, thenwe might have to include a company demand tohave copies of Union documents.Union: Well, we're serious about this one.A clarification meeting on union demands was held onJuly 7, 1977. According to company minutes, the entirediscussion on this occasion regarding the "exact copy"demand was:Union: I'm sure [the] Local will pay for the costof the paper. And it is ridiculous that we have ahassle over a sheet of paper when xerox machinesare readily available. Hassle is the way we get theinformation. Let's clear it up.Company: Tie this Demand to CompanyDemand #1. Otherwise we are not receptive to dis-cussing it.Union: I hear you but we are not ready to tieanything together.The Union's "exact copy" demand was mentioned onlyonce more during negotiations, at a meeting on August13, 1977. The Union dropped certain other demands atthis meeting, according to company minutes. So far asthese minutes show, the only statement made by eitherparty about the "exact copy" proposal was the followingby a company representative:Let me respond to Union Demands 22, 22A, 17, 20,23, 28 [the "exact copy" demand], 31, 32, 34, and36, not by just saying "no," but by saying, "hell,no.". We plan no movement and I'm sure you arenot surprised. With the objective of moving on, Ithought I would group these together and addressother items that need further discussion.The foregoing is the totality of the parties' discussionduring negotiations as to the Union's "exact copy"demand.A waiver of statutory rights may not be found-and Ihave concluded that the Union had a statutory right tophotocopies in the circumstances of this case-unless thewaiver is "clear and unmistakable" and there also be "aconscious relinquishment by the Union, clearly intendedand expressed to give up the right," Procter & Gamble v.N.L.R.B., supra, 603 F.2d at 1318, and cases cited there-in; Westinghouse Electric Corporation, supra; Globe-Union,Inc., 233 NLRB 1458, 1460 (1977); Perkins Machine Com-pany, 141 NLRB 98, 102 (1963). Waivers of statutoryrights are quite different from situations respecting "ratesof pay, wages, hours of employment, or other conditionsof employment" (Sec. 9(a) of the Act), such as the"turkey money bonlus" involved in Radioear Corporation,214 NLRB 362 (1974), cited by Respondent. A statutoryrepresentative's right to information stems from the Actitself, whereas rights to specified rates of pay and thelike arise out of practice or contract. Cf. Procter &Gamble v. N.L.R.B., supra; Magma Copper Company, SanManuel Division, 208 NLRB 329 (1974).Upon consideration of the foregoing, including execu-tion of the "zipper" clause, I conclude that the recorddoes not clearly and unmistakably establish that theUnion either intended to relinquish a right to photocop-ies or that it expressed such an intention. WestinghouseElectric Corporation, supra, 239 NLRB 106 fn. 30,3 andother cases mentioned above. I accordingly reject Re-spondent's waiver contention.4' The "waiver" or "zipper" clause in Westinghouse Electric reads in rel-evant pan as follows:Therefore, except as hereinafter specifically provided for ill thisagreement, each [party] voluntarily and unqualifiedly waives theright, and each agrees that the other shall not be obligated, to bar-gain collectively with respect to any subject or matter referred to orcovered in this Agreement, or with respect to any subjects or mat-ters not specifically referred to in this agreement which were dis-cussed during the negotiation of this Agreement and the 1973 Sup-plement thereto.Certain rights may be so basic as not to be waivable by a bargainingrepresentative. Cf N.LR.B. v. Magnavox of Tennessee, 415 US. 322, 325(1974). Although it is unnecessary to reach the issue here, I do not be-lieve that a bargaining representative may, consistent with its statutoryrole, waive a right to be furnished information in a timely and reasonablemanner where the information is necessary to protecting rights of em-ployees in the contract-administration process. That situation not only in-volves the rights of unit employees vis-a-vis their employer (the presentcase, for example), but also directly impinges on the obligations of a stat-utory representative to the employees it represents55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The Union is a labor organization with the meaningof Section 2(5) of the Act.3. By refusing to provide the Union with photocopiesof employee records and witness statements in the proc-essing of grievances, Respondent has violated Section8(a)(5) and (I) of the Act.4. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYThe Union requests as affirmative remedies that Re-spondent be required (a) to furnish photocopies in eachof the grievance matters involved here; (b) to abolish itspolicy respecting its refusal to furnish photocopies; (c) tofurnish photocopies at the rate of no more than 10 centsat the Union's expense when such copies are requestedby the Union in any subsequent grievance matter; (d) toreimburse the Union for costs incurred in hand-copying,retyping, and checking the accuracy of documents al-ready copied in each of the present matters involvedherein, with the rate of reimbursement being the differ-ence between the Union's actual costs and what photo-copies would have cost at 10 cents a page; and (e) to payattorney's fees of both the Union and the General Coun-sel in these proceedings.Respondent had no justification, at least it establishednone, for putting the Union "through the hoops"(N.L.R.B. v. Borden, Inc., supra, 600 F.2d at 318) in seek-ing information necessary to process grievances in thiscase. The Union's reimbursement request in item (d),above, is therefore plainly appropriate. The matter of liti-gation costs is quite different, however, and it is rejected.Kings Terrace Nursing Home and Health Facility, 227NLRB 251 (1976). Taking administrative knowledge ofthe state of the art of copying documents, modern repro-ducing methods would undoubtedly astound the inventorof the pen or pencil and even Johann Gutenberg. Todaythe practically universal practice of most organizations-large and small, public and private, business and other-wise, and Respondent included-is to use photocopyequipment in copying documents. The Board is obligedto keep abreast of significant developments in industriallife and it has the "responsibility to adapt the Act to[those] changing patterns." N.L.R.B. v. Weingarten, Inc.,420 U.S. 251, 266 (1975). In administering the informa-tion-furnishing mandate of the Act, there is no soundreason of policy why in the year 1979 all required docu-mentary information should not be generally furnishedby photocopy, leaving open, of course, the possibility ofexceptions for unusual cases due to lack of photocopyingequipment or because of undue inconvenience to the fur-nisher of information. Indeed, the dearth of Board caseson this matter suggests that photocopying is the usualmanner by which documentary information is being gen-erally supplied in this area of labor relations. In anyevent, and based on the record in this case, I consider itappropriate that union requests (b) and (c), above, begranted in order to effectuate the policies of the Act.Union request (a) is also appropriate, but only as to thosegrievances that are still pending.Upon the foregoing findings, conclusions, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER5The Respondent, American Telephone and TelegraphCompany-Long Lines Department, New York, NewYork, and Boston, Massachusetts, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing requests of Communication Workers ofAmerica, AFL-CIO, Local 1051, or of any other statu-tory bargaining representative, for photocopies of em-ployee records, witness statements, and other documen-tary material relevant or presumptively relevant and nec-essary in processing employee grievances.(b) In any other like or related manner interferingwith, restraining, or coercing employees in the exerciseof rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Furnish upon request by the Union or other statu-tory bargaining representatives, photocopies of employeerecords, witness statements, and other documentary ma-terial that is relevant or presumptively relevant and nec-essary to the Union in processing employee grievances;the photocopies shall be supplied at the Union's expenseat the rate of no more than 10 cents a photocopy page.(b) Revise its policy and practices with respect to thefurnishing of photocopies to comport with paragraphsl(a) and 2(a) herein and instruct all affected managementpersonnel to such effect by appropriate memoranda orpolicy letters and by appropriate revisions in its labor re-lations handbook.(c) Reimburse the Union for costs incurred by it inmaking and typing hand copies and in typing notes takenof materials read to the Union in connection with thegrievance matters of Eva White (beginning with herMay 1978 grievance), David Gagne, Richard Bennett,and William Benson; the rate of reimbursement shall bethe difference between the actual costs incurred by theUnion and the cost of supplying photocopies at 10 centsa page.(d) Furnish photocopies of all records, statements, andother documentary material in the grievance matters ofWhite, Gagne, Bennett, and Benson involved in this case,but only as to those grievances which are pending orotherwise viable.(e) Post at each of its offices copies of the attachednotice marked "Appendix."6Copies of said notice, onI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byContinued56 AMERICAN TELEPHONE AND TELEGRAPH CO.forms provided by the Regional Director for Region 1,after being duly signed by Respondent representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placesOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."where notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.57